Citation Nr: 1811117	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-29 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for Parkinson's Disease, to include as due to exposure to herbicide agents.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Lilly, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2017, the Veteran testified at a video conference hearing (hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The competent credible evidence of record is against a finding that the Veteran was exposed to herbicide agents in service.

2.  Chronic lymphocytic leukemia is not shown to be present in service, nor did it manifest within one year after discharge from service, or for many years thereafter, nor has it been shown to be etiologically related to the Veteran's active service, to include as due to in-service exposure to herbicide agents.  

3.  Parkinson's Disease is not shown to be present in service, nor did it manifest within one year after discharge from service, or for many years thereafter, nor has it been shown to be etiologically related to the Veteran's active service, to include as due to in-service exposure to herbicide agents.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for chronic lymphocytic leukemia have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for Parkinson's Disease have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA) defines the VA's obligations to notify the Veteran of the evidence needed and the assistance the VA will provide in substantiating his claim.  Upon receipt of a substantially complete application, the VA must notify the claimant and any representative of any information, medical evidence, or lay evidence to VA that is necessary to substantiate the claim.  38 U.S.C. §§ 5103, 5103A, 5107; Pelegrini v. Principi, 18 Vet. App. 112 (2004); 38 C.F.R. § 3.159.  

This matter was filed as a Fully Developed Claim (FDC) as a part of a VA program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing an FDC, a veteran is to submit all evidence relevant and pertinent to the claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the veteran.  The notice that accompanies the FDC form informs a veteran what evidence is required to substantiate a claim for service connection, a veteran's and VA's respective duties for obtaining evidence, and information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.  Thus, the Board finds that VA's duty to notify has been met.

The duty to assist also requires the VA to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.  In this case, the Veteran's claims file includes the Veteran's available service treatment records, private medical records as well as evidence submitted by the Veteran.  

The Veteran was not afforded a VA examination with respect to his claims for chronic lymphocytic leukemia and Parkinson's Disease.  

A medical examination is necessary when there is (1) "competent evidence of a current disability or persistent or recurrent symptoms of a disability," (2) evidence establishing an in-service "event, injury, or disease," and (3) an "indication" that the disability or symptoms may be associated with service, but (4) insufficient medical evidence of record for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2).

For the reasons discussed below, the Board finds that an examination is not warranted.  Here, the Board finds that although the Veteran has satisfied the first Mclendon element, because he has current diagnoses of chronic lymphocytic leukemia and Parkinson's Disease, the remainder of the elements for a VA examination are not satisfied.

In reference to the second McClendon element, the Board finds the evidence in this case does not establish an in-service "event, injury, or disease."  Here, the Veteran contends he was exposed to herbicide agents during his service in Korea.  However, as discussed in more detail below, the Board finds the Veteran does not have the requisite service in an area in which herbicide exposure is presumed; thus, he is not entitled to the presumption of exposure for herbicide agents.  Also, the competent evidence in the record does not reflect actual exposure to herbicide agents.  Additionally, the Veteran's service treatment records (STRs) are silent for any complaints, treatment, or diagnosis of chronic lymphocytic leukemia and/or Parkinson's Disease.  Nor does the record reflect manifestations of these diseases within one year of discharge; therefore, the Veteran is not entitled to the presumption for chronic diseases.  Thus, the evidence of record does not establish an in-service "event, injury, or disease."  

The Board further notes that in Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010), the Court held that a layperson's assertions indicating exposure to chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Nothing in the record otherwise demonstrates the Veteran is qualified to identify herbicides.  Moreover, no other basis for possible herbicide or chemical exposure is demonstrated by the record.

The Board also finds that the Veteran did not satisfy the third McClendon element, aside from the Veteran's lay assertions, the evidence does not in any way suggest that the Veteran's post-service disability is related to his service.  Although the Veteran contends that his disabilities were caused by an in-service exposure to herbicide agents, there is no competent evidence that the Veteran was actually exposed to these chemicals.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010)(noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

Consequently, the Board finds that given the absence of in-service evidence of manifestations of his current disabilities on appeal or such showing within one year of discharge, the absence of reports of symptomatology for many years after separation, and no competent evidence of a possible nexus between service and his disability on appeal, the "low" threshold for purposes of triggering VA's duty to provide an examination is not met.  McLendon, 20 Vet. App. at 81.  

Based on the foregoing, the Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary. See 38 C.F.R. § 3.159(c).  Therefore, the Board finds that all necessary assistance has been provided to the Veteran.  



Service Connection Claim

The Veteran seeks service connection for chronic lymphocytic leukemia (CLL) and Parkinson's Disease as a result of exposure to herbicide agents.  

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F. 3d 1331, 1337 (Fed. Cir. 2013).  "Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Id. citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, then certain diseases will be service connected on a presumptive basis.  Specific laws and VA regulations determine when a veteran may be presumed to have been exposed to herbicides, including Agent Orange, and when that presumed exposure may have caused specific diseases.  38 U.S.C. § 1116; 38 C.F.R. § 3.309(e).  

A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed to designated herbicide agents during such service.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  VA amended its regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea, which became effective February 24, 2011.  See 76 Fed. Reg. 4245-01 (January 25, 2011).  Specifically, a Veteran who, during active military, naval, or air service, served between April 1968, and August 31, 1971, in a unit, that as determined by the Department of Defense (DoD), operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (6)(iv).  Once exposure has been established by the evidence, the presumptions found at 38 C.F.R. § 3.309(e) are applicable.  

The VA Adjudication Procedures Manual states that the DoD had confirmed that the herbicide Agent Orange was used from April 1968 through July 1969 along the Korean DMZ to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  See VA Adjudication Procedure Manual, MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  Under the development instructions, if it is determined that a Veteran who served in Korea during the time period belonged to one of the units identified by DoD, then it was presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) would apply.  Id.  If the Veteran served in a different unit located in Korea during this time period, the Veteran's unit's location must be verified.  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Factual Background

The Veteran filed a claim for service connection for CLL and Parkinson's Disease in October 2010.  

The Veteran testified at the September 2017 hearing, that he was in the 51st Signal Battalion C Company Unit and was stationed in Uijeongbu, Korea, from 1969 to 1970 during service.  See Hearing Transcript.  He also stated that he was exposed to herbicides because he drove across the DMZ to deliver drinks and supplies to line men.  The Veteran also testified that his base was 18 to 20 miles away from the DMZ.  

The Veteran's service records confirm that his Military Occupational Specialty was a cook.  The Veteran's personnel records also reflect that he served in Korea from May 1969 to January 1970.  See Military Personnel Record.  

The Veteran's service treatment records (STRs) show that the Veteran upon entrance was considered normal upon clinical evaluation except for a scar on this left thumb.  See STR.  Upon discharge from active service, the Veteran was also considered normal upon clinical evaluation.

Post-service private treatment records from Armstrong Neurology, P.A., confirm that the Veteran was diagnosed and/or had received treatment for CLL and Parkinson's disease in September 2010.  See Armstrong Neurology, P.A Treatment Records.  

The U.S. Army and Joint Records Research Center (JSRRC) conducted a search and review of the Veteran's unit history in order to verify the Veteran's exposure to herbicide agents during active service.  See August 2011 JSRRC Herbicide Exposure Verification Response in Congressionals received on February 2012.  The JSRRC report reveals that the Veteran's unit "was stationed at Camp Pililaau, Uijongbu, Korea, located approximately twenty-one miles from the Demilitarized zone."  JSRRC also noted that the Veteran's unit had missions operated at Camp Red Cloud, which was 19 miles from the DMZ.  Furthermore, JSRRC reported that the records do not document the use, storage, spraying, or transportation of herbicides, nor did the records document any specific duties performed by the Veteran's unit or its members along the Korean DMZ.  

In May 2012, the Veteran's representative reported that the Veteran stated that "although not documented, an alert was called for the troops to go to the DMZ, Veteran, as a cook, had to go with his unit to prepare meals for the other troops guarding the DMZ."  See May 2012, VA Form 21-4138, Statement in Support of Claim.  

In October 2014, the Veteran submitted a news article that stated "[t]he 51st Signal Battalion handled communications, including encrypted communications, messenger service and photography for the whole area along and into the DMZ of Korea."  

Analysis

1) Current Disability

In the present case, the Board finds that the Veteran has been diagnosed with CLL and Parkinson's disease as reflected in his private treatment records.  Thus, the first element of service connection has been met.  

2) In-Service Occurrence

With respect to the second element of service connection, an in service occurrence, disease or injury, the Veteran contends that he was exposed to herbicide agents while serving in Korea.  Specifically, in the Veteran's substantive appeal he stated that "I was in the DMZ area on weekly basis, sometimes involved in multiple days at that location."  See VA Form 9.  However, the competent evidence does not support his contentions of an in-service occurrence.  

Although the Veteran's military personnel records document that he served in Korea with the 51st Signal Battalion 8th Army, the Veteran's unit is not one of the listed units that was known to operate in an area in which herbicides are known to have been applied.

Although the Veteran's unit was not listed as operating near the Korean DMZ, based on his contentions that he served in the Korean DMZ, the JSRRC conducted a search and review of the Veteran's unit history but was unable to verify the Veteran's exposure to herbicide agents in service.  Specifically, the JSRRC found that the Veteran's unit "was stationed at Camp Pililaau, Uijongbu, Korea, located approximately twenty-one miles from the Demilitarized zone" and that the Veteran's unit had missions that operated at Camp Red Cloud, which was 19 miles from the DMZ.  

The Board considered the Veteran's lay statements that he served in the Korean DMZ, to include delivering supplies and preparing meals to troops guarding the DMZ.  However, in weighing the evidence of record, the Board finds that his statements alone are insufficient to demonstrate that he was at or near the DMZ.  A non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant), aff'd per curiam, 78 F.3d 604, 1996 WL 56489 (Fed. Cir. 1996) (table).

Here the evidence reflects that the DoD confirmed that the Veteran's unit was not one of the units known to have served in the Korean DMZ.  Furthermore, the Veteran submitted an article to demonstrate that he was near the DMZ, but this article focused on those who provided communication support to those on the "front line," to ensure "communications between all facets of military stationed along the northern area and to the central headquarters of the Eighth Army," as opposed to those who were guarding the DMZ, as argued by the Veteran.  Thus, the evidence of record weighs against the Veteran's statement, especially where there are negative findings made by the JSRRC.  Notably, the evidence does not show and the Veteran does not contend that he served in one of the units DoD has identified as assigned to the Korean DMZ; nor does the Veteran's lay statements alone establish that he served in the Korean DMZ.  Accordingly, exposure to herbicide agents during his service in Korea cannot be presumed.  

Additionally, according to the JSRRC, the Veteran's unit was not in an area that used, stored, sprayed, or transported herbicide agents, and there is no evidence except the Veteran's lay statement that the Veteran or any member of his unit performed specific duties along the Korean DMZ.  Therefore, actual exposure to herbicide agents is not established by the record.  Absent corroborating evidence, the Veteran's lay statements that he was exposed to herbicide agents is insufficient to establish actual exposure because he has not submitted any evidence that he possesses the expertise necessary to opine on the technical matter of herbicide exposure.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994)("[a]s a general matter, in order for any testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration.").  

Unfortunately, a layperson's assertions indicating exposure to gases or chemicals during service are not considered to be sufficient evidence alone to establish actual exposure.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Thus, the competent evidence does not establish presumptive or actual exposure to herbicide agents.  

The Veteran's STRs do not contain any treatment, complaints of, or diagnosis of CLL or Parkinson's disease.  

Service connection may also be established for certain diseases, including CLL, on a presumptive basis if shown to be manifest to a degree of 10 percent or more within one year following a Veteran's separation from active service.  See U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, the Veteran does not contend nor does the evidence reflect that the Veteran's CLL manifested within one year of his 1970 discharge from service.  In fact, the Veteran's private treatment records indicate the Veteran was assessed with CLL in 2010, approximately 40 years after separation from active service.  

Based on the foregoing, the Board finds that the second element of service connection is not satisfied because the evidence does not establish an in-service occurrence or injury.  Given that there is no in-service occurrence, the Veteran's claim fails.  

3) Nexus

Turning to the question of whether there is a nexus, or link, between the Veteran's current  disability shown and service, the Board finds that the medical evidence of record is against a finding of a nexus between the Veteran's disabilities and his active service, to include exposure to herbicide agents.  

Because there is no competent evidence of in-service exposure to herbicide agents, and since the Veteran's STRs do not indicate any treatment, complaint or diagnosis of the Veteran's CLL and Parkinson's Disease, a nexus between the Veteran's disabilities and his active service, to include as due to herbicide exposure, cannot be established.  

Moreover, since the evidence does not establish the existence of CLL or Parkinson's Disease during service, the Veteran has not established service connection by chronicity.  Because in order to establish service connection by chronicity, the Veteran must establish (1) the existence of a chronic disease in service, and (2) present manifestations of the same disease.  38 C.F.R. § 3.303(b).  

Thus, the Board finds that the evidence fails to establish a nexus between the Veteran's current disabilities and his active service.  Therefore, the third element of service connection is not met.  

To the extent that the Veteran has offered his opinion that his disabilities are related to service, to include exposure to herbicide agents, these statements appear to pertain to an internal medical process which extends beyond an immediately observable cause-and-effect relationship.  Opinions of this type have been found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 425 (2011), but as to the specific issue in this case, the etiology of the Veteran's CLL and Parkinson's Disease - it falls outside the realm of common knowledge of a lay person.  

Lastly, the Board acknowledges the copy of another Board decision that the Veteran's representative submitted in support of his claim, which granted service connection to a Veteran who sought service connection for a disability due to herbicide exposure.  See Correspondence, received on May 13, 2015.  The Board notes that Board decisions are nonprecedential in nature and that "each case presented to the Board will be decided on the individual facts of the case."  38 C.F.R. § 20.1303.  This means that just because the Board has in prior decisions granted service connection for a Veteran who served in the vicinity of the Korea DMZ, the Board is not required to reach a similar result in this case. 

The Board also notes that "[p]rior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case."  38 C.F.R. § 20.1303.  In this regard, the Board notes that the Board decision submitted is different and distinguishable from the Veteran's current case because in the prior Board decision the JSRRC confirmed that the Veteran's unit was involved in flying and monitoring the DMZ, while in the Veteran's case the JSRRC returned a finding that there was no evidence that the Veteran or his unit had any specific duties along the Korean DMZ.  As such, the Board decision submitted does not reasonably relate to the Veteran's case and therefore lacks probative value.

Therefore, based on the foregoing the claim is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however the preponderance of the evidence is against the claims and entitlement to service connection must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet.App. at 54-56.


ORDER

Entitlement to service connection for chronic lymphocytic leukemia, to include as due to exposure to herbicide agents is denied.

Entitlement to service connection for Parkinson's Disease, to include as due to exposure to herbicide agents is denied.




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


